10F-3 Report CGCM High Yield Investments 10/1/2006 through 12/31/2006 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 947 Idearc (WAMCo) 11/1/2006 JPMorgan 130,000.00 100.00 0.005% 0.028% 965 Freescale Senior Fixed Rate due 2014 (WAMCo) 11/16/2006 Credit Suisse 120,000.00 100.00 0.002% 0.002% 966 Freescale Senior Sub Notes due 2016 (WAMCo) 11/16/2006 Credit Suisse 40,000.00 100.00 0.001% 0.001% 993 HCA V5 (WAMCo) 11/9/2006 Bank of America 105,000.00 100.00 0.002% 0.006% 994 HCA Y5 (WAMCo) 11/9/2006 Bank of America 80,000.00 100.00 1.404% 3.509% 995 Rental Service (WAMCo) 11/17/2006 Deutsche Bank 85,000.00 100.00 0.014% 0.014% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 947 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 675,000.00 2,850,000,000.00 805,000.00 965 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 5,950,000,000.00 120,000.00 966 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 5,950,000,000.00 40,000.00 993 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 250,000.00 5,700,000,000.00 355,000.00 994 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 120,000.00 5,700,000.00 200,000.00 995 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 620,000,000.00 85,000.00 10F-3 Report CGCM High Yield Investments-Western Assets 1/1/2007 through 3/31/2007 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 996 Aramark Floating Rate Note 2015 (WAMCo) 1/17/2007 JPMorgan 20,000.00 100.00 0.004% 0.022% 997 Aramark Fixed Rate Note 2015 (WAMCo) 1/17/2007 JPMorgan 90,000.00 100.00 0.007% 0.009% 1030 Jarden Corp (WAMCo) 2/7/2007 Lehman Brothers 85,000.00 100.00 0.021% 0.021% 1032 Readers Digest Association (WAMCo) 2/27/2007 JPMorgan 115,000.00 100.00 0.015% 0.015% 1051 US Oncology Holdings Inc (WAMCo) 3/1/2007 Morgan Stanley 60,000.00 98.00 0.014% 0.014% 1055 Citizens Communication Co (WAMCo) 3/19/2007 Credit Suisse 30,000.00 100.00 0.004% 0.007% 1057 Hawker Beechcraft Senior Note 2017 (WAMCo) 3/16/2007 Goldman Sachs 100,000.00 100.00 0.008% 0.008% 1058 Hawker Beechcraft Senior Note 2015 (WAMCo) 3/16/2007 Goldman Sachs 50,000.00 100.00 0.004% 0.011% 1081 Hawker Beechcraft Senior PIK Note 2015 (WAMCo) 3/16/2007 Goldman Sachs 80,000.00 100.00 0.007% 0.011% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 996 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 90,000.00 500,000,000.00 110,000.00 997 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 20,000.00 1,280,000,000.00 110,000.00 1030 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 400,000,000.00 85,000.00 1032 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 750,000,000.00 115,000.00 1051 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 425,000,000.00 60,000.00 1055 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 25,000.00 750,000,000.00 55,000.00 1057 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 1,200,000,000.00 100,000.00 1058 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 80,000.00 1,200,000,000.00 130,000.00 1081 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 50,000.00 1,200,000,000.00 130,000.00 10F-3 Report CGCM High Yield Investments-Western Assets and Penn Capital 4/1/2007 through 6/30/2007 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1068 Realogy (WAMCo) 4/5/2007 JPMorgan 290,000.00 99.00 0.013% 0.013% 1113 MGM Mirage Senior Note Due2016(WAMCo) 5/8/2007 Bank of America Securities 50,000.00 100.00 0.010% 0.010% 1118 Dynegy Holdings Inc (WAMCo) 5/17/2007 JPMorgan 240,000.00 100.00 0.022% 0.040% 1119 Rite Aid Corporation (WAMCo) 5/17/2007 Wachovia 60,000.00 98.39 0.005% 0.005% 1151 Community Health Systems (WAMCo) 6/27/2007 Credit Suisse 260,000.00 99.29 0.008% 0.008% 1158 Dollar General Corp (WAMCo) 6/28/2007 Goldman Sachs 140,000.00 98.02 0.007% 0.007% 1169 TL Acquisitions MAD2 (WAMCo) 6/22/2007 JPMorgan 110,000.00 77.09 0.008% 0.008% 1171 TL Acquisitions MAA8 (WAMCo) 6/22/2007 JPMorgan 150,000.00 98.72 0.011% 0.011% 1176 Edison Mission Energy (WAMCo) 5/1/2007 Credit Suisse First Boston 200,000.00 100.00 0.007% 0.017% 1179 Dynegy Holdings Inc (WAMCo) 5/17/2007 JPMorgan 50.000.00 100.00 0.009% 0.080% 1185 United Surgical Partners 4/11/2007 Citigroup Global Markets 55,000.00 101.375 0.023% 0.023% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1068 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 2,250,000,000.00 290,000.00 1113 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 500,000,000.00 50,000.00 1118 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 200,000.00 1,100,000,000.00 440,000.00 1119 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 1,220,000,000.00 60,000.00 1151 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 3,365,000,000.00 260,000.00 1158 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 1,900,000,000.00 140,000.00 1169 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 1,350,000,000.00 110,000.00 1171 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 1,350,000,000.00 150,000.00 1176 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 270,000.00 2,700,000,000.00 470,000.00 1179 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 390,000.00 550,000,000.00 440,000.00 1185 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 240,000,000.00 55,000.00 10F-3 Report CGCM High Yield Investments 7/1/2007 through 9/30/2007 ID Issuer Name Trade Date Selling Dealer Total Amount Purchase Price % Received by Fund % of Issue (1) 1199 American Tower Corp (Western) 9/25/2007 Morgan Stanley 250,000.00 100.25 0.100% 0.100% (1) Represents purchases by all affiliated mutual funds and discretionary accounts; may not exceed 25% of the principal amount of the offering. Other Participant Accounts Issue Amount Total Received All Funds 1199 -Includes purchases by other affiliated mutual funds and discretionary accounts in the amount of: 0.00 250,000,000.00 250,000.00
